Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 1 of 89




                       Exhibit 1-181
Exhibit 1-182
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 3 of 89




                       Exhibit 1-183
Exhibit 1-184
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 5 of 89




                       Exhibit 1-185
Exhibit 1-186
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 7 of 89




                       Exhibit 1-187
Exhibit 1-188
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 9 of 89




                       Exhibit 1-189
Exhibit 1-190
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 11 of 89




                        Exhibit 1-191
Exhibit 1-192
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 13 of 89




                        Exhibit 1-193
Exhibit 1-194
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 15 of 89




                        Exhibit 1-195
Exhibit 1-196
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 17 of 89




                        Exhibit 1-197
Exhibit 1-198
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 19 of 89




                        Exhibit 1-199
Exhibit 1-200
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 21 of 89




                        Exhibit 1-201
Exhibit 1-202
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 23 of 89




                        Exhibit 1-203
Exhibit 1-204
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 25 of 89




                        Exhibit 1-205
Exhibit 1-206
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 27 of 89




                        Exhibit 1-207
Exhibit 1-208
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 29 of 89




                        Exhibit 1-209
Exhibit 1-210
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 31 of 89




                        Exhibit 1-211
Exhibit 1-212
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 33 of 89




                        Exhibit 1-213
Exhibit 1-214
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 35 of 89




                        Exhibit 1-215
Exhibit 1-216
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 37 of 89




                        Exhibit 1-217
Exhibit 1-218
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 39 of 89




                        Exhibit 1-219
Exhibit 1-220
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 41 of 89




                        Exhibit 1-221
Exhibit 1-222
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 43 of 89




                        Exhibit 1-223
Exhibit 1-224
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 45 of 89




                        Exhibit 1-225
Exhibit 1-226
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 47 of 89




                        Exhibit 1-227
Exhibit 1-228
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 49 of 89




                        Exhibit 1-229
Exhibit 1-230
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 51 of 89




                        Exhibit 1-231
Exhibit 1-232
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 53 of 89




                        Exhibit 1-233
Exhibit 1-234
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 55 of 89




                        Exhibit 1-235
Exhibit 1-236
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 57 of 89




                        Exhibit 1-237
Exhibit 1-238
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 59 of 89




                        Exhibit 1-239
Exhibit 1-240
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 61 of 89




                        Exhibit 1-241
Exhibit 1-242
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 63 of 89




                        Exhibit 1-243
Exhibit 1-244
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 65 of 89




                        Exhibit 1-245
Exhibit 1-246
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 67 of 89




                        Exhibit 1-247
Exhibit 1-248
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 69 of 89




                        Exhibit 1-249
Exhibit 1-250
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 71 of 89




                        Exhibit 1-251
Exhibit 1-252
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 73 of 89




                        Exhibit 1-253
Exhibit 1-254
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 75 of 89




                        Exhibit 1-255
Exhibit 1-256
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 77 of 89




                        Exhibit 1-257
Exhibit 1-258
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 79 of 89




                        Exhibit 1-259
Exhibit 1-260
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 81 of 89




                        Exhibit 1-261
Exhibit 1-262
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 83 of 89




                        Exhibit 1-263
Exhibit 1-264
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 85 of 89




                        Exhibit 1-265
Exhibit 1-266
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 87 of 89




                        Exhibit 1-267
Exhibit 1-268
Case 1:18-cv-02406-APM Document 1-7 Filed 10/21/18 Page 89 of 89




                        Exhibit 1-269
